The court properly exercised its discretion when it denied appellant's request for an adjournment in contemplation of dismissal, and instead adjudicated her a juvenile delinquent and placed her on probation. Given the seriousness of the underlying assault, this was the least restrictive dispositional alternative consistent with appellant's needs and the community's need for protection (see Matter of Katherine W., 62 NY2d 947 [1984]). The record does not support appellant's claim that, in evaluating the seriousness of the offense, the court gave excessive weight to the allegations in the petition. The evidence presented at the dispositional hearing, viewed as a whole, established that appellant needed the duration and level of supervision that a term of probation would provide. Concur-Tom, J.P., Catterson, Renwick, Freedman and ManzanetDaniels, JJ.